 In the Matter Of WILLIAMS MANUFACTURING COMPANY, PORTSMOUTH,OHIOandUNITED SHOE WORKERS or AMERICA, PORTSMOUTH, OHIOCases Nos. C-188, and R-334.-Decided March ^0If, 1938ShoeManufacturing-Interference, Restraint,and Coercion:anti-union state-ments,surveillanceofunionmeetingsand organizers;.questioningandthreatening individual employees;anti-union addresses at plant mass meetings;discrediting union andunion leaders;execution of individual contracts of em-ployment,with no prior opportunity for alterations or suggestions by employees ;strike and injunction prohibiting inducement of breach of individual contracts-Discrinzination:discharges;refusal to grant back pay to one employee reinstatedafterdischarge-Reinstatement Ordered:as to all but one employee;latter re-fused respondent's offer of reinstatement-BackPay:awarded to all dischargedemployees and to employee reinstated without back pay; awarded to employeewho refused offer of reinstatement to date of suchoffer-Collective Bargaining:charges of failure,dismissed for lack of evidence of majority at time of allegedfailure-Investigation of Representatives:controversy concerning representa-tion of employees:unavailability of employer;refusal to meet with union rep-resentatives-UnitAppropriate for Collective Bargaining:production employees ;no controversy asto-Election 09 deredMr. Oscar Grossman,for the Board.Miller,Searl &Fitch,byMr.ChesterFitch,ofPortsmouth, Ohio,andPecle, Shaffer d;'Williams,byMr. Floyd C. WilliamsandMr. A. J.Conroy, Jr.,of Cincinnati,Ohio, for the respondent.Mr. Alexander Shaw,of Pittsburgh,Pa., for the Union.Miss Ida Klaus,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges duly filed by United Shoe Workers of America, Local119,1 herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the Ninth Region(Cincinnati, Ohio), issued its complaint, dated September 8, 1937,against theWilliams Manufacturing Company, Portsmouth, Ohio,1Refeired. to in the charge as Williams Local, United Shoe Workers of America, Ports-mouth, Ohio50618-38-von VI-lo135 136NATIONAL LABOR RELATIONS BOARDherein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5), and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act. In respect to the unfair labor practices, the complaintcharged, in substance, (1) that the respondent had, through threats,intimidation, and discharges, discouraged membership in the Union,and (2) that the respondent had coerced its employees into signingindividual contracts of employment, with the purpose of interferingwith its employees in the exercise'' of their right to self-organizationand collective bargaining.On September 8, 1937, the Union filed a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the respondent and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On September 10, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an inves-tigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On the sameday the Board, acting pursuant to Article III, Section 10 (c) (2), ofitsRules and Regulations, ordered a consolidation of the two cases.The complaint and notice of hearing on the complaint and the peti-tion were duly served upon the respondent and the Union. On Sep-tember 23, 1937, the respondent filed an answer to the complaint,admitting that it was engaged in interstate commerce but denying thatit had engaged in or was engaging in the alleged unfair labor prac-tices and requesting that the complaint be dismissed.Pursuant to notice, a hearing on the complaint and the petition washeld on September 23, 24, 27, and 28, 1937, at Portsmouth, Ohio, beforeAlvin M. Douglas, the Trial Examiner duly designated by the Board.The Board, the respondent, and the Union were represented by coun-sel and participated in the hearing.Full opportunity to be heard,to examine and to cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the conclusion ofthe Board's case, counsel for the Board moved to amend the pleadingsto conform to the proof and, before the conclusion of the hearing,counsel for the respondent presented a petition of intervention in theproceeding, signed by 750 of the respondent's employees, and movedfor intervention on their behalf.The Trial Examiner granted bothmotions.Other rulings were made by the Trial Examiner on mo-tions and on objections to the admission of evidence, during the courseof the hearing.The Board has reviewed the rulings of the Trial Ex-ings are hereby affirmed. DECISIONS AND ORDERS137On November 18, 1937, the Trial Examiner filed his IntermediateReport, finding that the respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act and recommending that theBoard issue a cease and desist order in pursuance of these findings andrequire the respondent to take certain specified affirmative action. TheTrial Examiner failed to find that the respondent had, by reason ofthe execution of the individual contracts, engaged in any unfair laborpractice; concluded that the evidence did not sustain the charge ofan unfair labor practice within the meaning of Section 8 (5) of theAct; and recommended that the complaint be dismissed as to suchcharge.Exceptions to the Intermediate Report were thereafter filedby the respondent and the Union. Oral argument was held thereonbefore the Board on January 24,1938. As set forth below, we find thatthe evidence supports the findings and conclusions of the Trial Ex-aminer with regard to the allegations of the complaint as to the dis-charges and the refusal to bargain, but that his failure to find anyunfair labor practice with respect to the individual contracts is un-justified by the weight of the evidence.Upon the entire record in both cases, the Board makes the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTBy stipulation between the respondent, counsel for the Board, andcounsel for the Union, the following facts with respect to the re-spondent's business were agreed upon for the purposes of this pro-ceeding :The respondent, employing an average of 1,000 persons, is an Ohiocorporation engaged in the sale and manufacture of ladies' shoes,with its factory and principal place of business at Portsmouth, Ohio.Ninety per cent of the leather, the principal raw material used inthe manufacture of shoes at the respondent's plant, is derived fromsources outside the State of Ohio.All other raw materials, includingiron and shell wire, lacquer dyes, solvents, pyrolin, plastic sheets, sur-face coated paper, and shoe buckles, are purchased by therespond-ent in New York, New Jersey, Pennsylvania, Massachusetts, NewHampshire, and West Virginia.Approximately 95 per cent of itsfinished products are shipped by the respondent by interstate railroadand motor truck carriers to points outside the State of Ohio.GravesWilliams, president of the respondent, testified that the respondent'stotal production for 1936 was in excess of 1,000,000 pairs of shoes.The respondent admits that it is engaged in interstate commerce. 138NATIONAL LABOR RELATIONS BOARDH. THE UNIONUnited Shoe Workers of America, Local 119, affiliated with theCommittee for Industrial Organization, is a labor organization ad-mitting to membership all production employees of the respondent,excluding clerical and maintenance employees and supervisory em-ployees not actually engaged in production work or having the powerto hire or fire.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring the first week of March 1937, the Union started to organizethe respondent's employees.Within a few days an organizationcommittee,composed of about 20 employees and pledged to organizethe respondent's factory, was formed.Union meetings were there-after held at frequent intervals and membership was actively solic-ited.Some of the employees who attended the union meetings duringthis period testified that, on various occasions, they had seen theforeman of the finishing department, the assistant superintendent,the superintendent, and Graves Williams, the respondent's president,driving slowly around the vicinity of the meeting hall.On one occa-sion, a witness had observed Henry Bowman, the respondent's super-intendent, standing directly across the street from the meeting hall,while the foreman of the finishing department had been seen standingat a lunch counter about 25 feet from the entrance to the meetinghall.There is also evidence of spying on individuals who solicitedmembers outside the plant.This testimony was not denied by therespondent.On March 10, Grant Miller, Russell Hutchinson and his wife,FlorenceHutchinson,were discharged.GrantMiller had beensigned up by Hutchinson outside the plant about 10 minutes beforehis discharge.RussellHutchinson had been elected temporarychairman at the union meeting of March 2 and had thereafter ac-tively and openly solicited members, at times directly in front of therespondent's plant and within view of the foremen who stood watchat the ii-indows.His wife had aided in soliciting members and hadattended union meetings.No explanation for their discharge wasgiven to Hutchinson or his wife.The following day, Virgil Duncan,a member of the organizing committee, was notified of his discharge.On March 12, Irma Shaw, another active member of the organizingcommittee,, broke some tubes in a machine.A factory rule, rarelyobserved, was invoked against her and she was laid off.By the endofMarch, 14 members of the Union, 13 of whom had, diligentlysolicited in its behalf,had been discharged. DECISIONS AND ORDERS139These efforts of the respondent to discourage membership in theUnion were supplemented by talks to individual employees and byplant mass meetings.Numerous witnesses testified that Graves Wil-liams, president of the respondent, had summoned them to his officeindividually, at different times during March, and had questionedthem about their membership in the Union ; had disparaged unionsand union officials; had demanded their "little blue cards" (referringto the Union's membership cards) ; had threatened to close downthe plant and "go fishing" indefinitely; had appealed to their "loy-alty"; had exacted promises not to join the Union, or to withdrawfrom it; and had urged spying on the other employees. In some casesemployees who had denied membership in the Union were told byWilliams that they had been seen at union meetings, or that they hadbeen observed soliciting in behalf of the Union, or that they hadbeen noticed in the company of active members.Williams testified, in his defense, that he had never talked withany of his employees about the Union in a specific way, but that' inthe course of conversations with them he had adverted to the subjectof unions.He stated that people would come down to seek his advicein the matter and he would say : "Here all around the United Statestoday there are strikes, trouble, discord.There is unrest.Our workis steady.We have a nice place to work in.We have every modernconvenience and here we see nothing but trouble all around us.Nowmy suggestion is let's take our time.Let's see where this movementgoes and if in time it proves itself, then you and I want to link handsand walk in together, because if it is good for you, it's good for meand if it's bad for you, it's bad for me."This testimony can hardlybe regarded as a defense to the charges made against Williams, andwe find nothing anywhere in the record to cast doubt on the truthof the, testimony in this respect of the numerous witnesses called bythe Board.On or about March 15, two mass meetings were called by Williamsat the plant.Each was attended by about 550 people, the total numberof employees in each shift. Several employees testified that this hadbeen the first occasion on which they had been paid for time spent ata factory meeting.Williams' testimony is that he assumed the em-ployees were paid for this meeting but that he could not'recall whetherthey had ever been paid before. There is agreement among the wit-nesses thatWilliams delivered an address at each mass meeting inwhich he reviewed the history of the plant's growth; forecast the ex-tent of its future operations; and characterized the plant personnelas a "happy family."He then expressed the fear that a "dark cloud,"a "third party," a "stranger," who would take the money out of theirpockets without rendering any service in return, was coming betweenthem to destroy their relationship.The assemblage was asked to 140NATIONAL LABOR RELATIONS BOARDchoose between the "stranger" and work at the respondent's plant,The meetings ended with a plea to think things over and make nohasty decisions.Two employees testified that they dropped theirmembership in the Union after these meetings because they no longerwanted the Union to represent them.Williams admitted, on cross-examination, that he had used the term "stranger," but not with spe-cific reference to the Union, explaining that he had had "generalunrest" in mind, a condition to which, in his opinion, the activitiesof the Union and the C. I. O. had contributed. The events which ledup to these meetings and the testimony of employees who attendedthem leave no doubt that the "stranger" was the Union and that the,employees so understood the term.Two days after these mass meetings, according to Charles Bricker,then assistant chairman of the Union, an unofficial meeting was heldin the plant on company time, and an address was made against theUnion by one of the employees, who admitted that he had come di-rectly from Williams' office.Shortly after the address, Williams ap-peared and asked the men whether they wanted to go along as theyhad been going or whether they wanted "a third party in the picture."He then turned to Bricker and said : "Isn't that right, Bricker? Iknow you are the assistant to the assistant to something down thereand I have not got to you yet." 2On or about March 30, Williams summoned the employees whohad worked for the respondent for at least a year to a small room inthe plant in groups of from 5 to 30, grouping having been based onlength of service.Supervisory officials were present with each groupand Williams opened each meeting with the statement that orderswere coming in; that there would be plenty of work; and that theassembled employees would be in a better position to make plans forthe future if they had security of employment.He then announcedthat the company had found a contract which would give the em-ployees the security they needed and explained that the contractsgave them the right to work; that they had been upheld by law; andthat no third party could break them.Whereupon Williams handedeach employee a printed contract, asked him to read it, and told himhe was at liberty to sign if he wished. Few questions were asked bythe employees and no opportunity was given them to offer sugges-tions or make alterations.These contracts, varying only as to thename of the employee and the period of employment, are otherwiseuniform.They provide, in each case, for employment for a statedperiod at the same basic rate in effect at the time of their execution,unless modified by agreement of the parties, except that, should theemployer, "because of insufficiency or stoppage of work, dullness of2 Bricker was among the 14 who were discharged during the month of March. DECISIONS AND ORDERS141trade, or other circumstances beyond its control," be unable to fur-nish employment for the period specified, payment shall be made foronly such time as the employee is actually employed or for suchwork as he actually performs.Termination or cancelation may beeffected by either party upon 15 days' notice in writing.After thecontracts had been perused by the employees, they filed up to thedesk at which Williams sat and signed in the appropriate place.About 800 contracts were executed in this manner.There is no dispute in the testimony that this was the first timecontracts had been presented to the employees; that none of theemployees had ever requested contracts ; and that there had been nodiscussion of terms and no attempt at bargaining prior to the groupmeetings at which the contracts were first offered.Williams ad-mitted that the first time the employees had heard about the con-tracts or seen them was at these meetings.He also testified that thisnew method of dealing with the employees arose out of a continuingdesire on the part of the company to improve employee relationshipsand to conform with current business practice.He had heard ofpeople "being contracted-all your movie stars have contracts"-andhe consulted the company's lawyers, who drew up the contracts andsuggested them for use by the respondent.However, the respond-ent's real purpose in resorting to this new method of dealing withits employees is to be gleaned from Williams' admissions that hisuse of the contracts at about the time the Union was organizingwas not a coincidence; that he had heard that this type of contracthad been used in other industries; and that he had been advised byhis lawyers that he might succeed in obtaining an injunction on thebasis of the contracts.We interpret the admissions in this respectas a clear revelation of Williams' plan to deprive his employees oftheir right to self-organization and collective bargaining by meansof the contracts and to arm himself against the possible exercise oftheir right to strike.Floyd C. Williams, a member of the Ohio bar,testified that he was the author of the contracts and that he had pre-pared similar contracts for use in a great many industries.Duringthe oral argument, Floyd C. Williams repeated this statement andadded that the contracts he had thus prepared were "workingbeautifully."A large number of employees testified that they had signed thesecontracts because they were afraid they might lose their jobs ifthey failed to sign.One man stated that he felt that way "becauseof the way things happened up there; everybody stool pigeoned."Another explained that he was induced to sign because of the con-versation he had had with Williams about the Union and becauseofWilliams' assertion at the mass meeting that he did not thinkthe employees needed a "third party."A number of witnesses 142NATIONAL LABOR RELATIONS BOARDattributed their fear to the fact that they had never had to sib"anything like that" before, and to the numerous discharges at theplant during the three weeks immediately preceding the presenta-tion of the contracts.A great many witnesses, called on behalf. ofthe respondent, testified that they had signed through choice; thatthey were satisfied with their contracts; and that they wanted tocontinue to work under them.A petition containing statementssubstantially similar to those made by the respondent's witnesseswas signed by 750 employees and was offered on their behalf bycounsel for the respondent as further evidence of the absence ofcoercion in the execution of the contracts.The record shows thatthe petition was prepared by the respondent's lawyers at the requestof the respondent and that it was presented to the employees, calledtogether at the plant during working hours in groups of from 5to 75, by an employee representing the management.We can givelittleweight to evidence so acquired.On April 16, four days after the decisions of the United StatesSupreme Court with respect to the Act, a notice, signed by Williams,appeared on the plant bulletin board, informing the employees that,since his reference at the March mass meeting to the "entry of a,third party into the picture," the Supreme Court of the United Stateshad spoken, and the Wagner Act had become the law of the land.After announcing that the employees were now free to determinewhether or not to join a union and that the company would con-tinue to pay the highest possible wages and "'to work and schemeand plan to provide at least fifty full weeks per year for everyone,"the notice concluded with the following exhortation : "There is noneed for hasty decisions.The great majority of employees haveindividual contracts of employment running for many months.Wewill fulfill these contracts to the letter.Membership inanyorganiza-tion can not be required to work here, so long as these contracts arein effect."On April 23, another notice, signed by Williams, wasposted in the plant. It reviewed the statements made in the noticeofApril 16 and ended with the following advice : "People thathave worked here for a full year or more, and are considered per-manent employees, have Contracts of Employment.Honest peoplelive up to their contracts and we will live up to ours. So long asyou have a contract no third party can force you to join anythingin order to work here.No one can properly interfere with eitherof us in carrying our honest written agreements.Again I say`THERE IS NO NEED FOR HASTY DECISIONS.' Take yourtime and think things through."We consider these statements assignificant evidence of Williams' purpose in proffering the contractsto his employees and of his efforts at all necessary times to keep thatpurpose unequivocally before them.We find further evidence of DECISIONS AND ORDERS143this purpose in an uncontroverted statement of an employee, whowore her union button in the plant after the posting of the notices,that the superintendent had upbraided her for signing an agreementwith the respondent and then signing one with the Union.On August 16 the Union called a strike at the respondent's plant.Two days later, the respondent and several hundred employees, at theinstance of the respondent, filed a petition in the Common PleasCourt of Scioto County, Ohio, asking that the Union and six indi-viduals, joined as defendants, be restrained from interfering withthe execution of the contracts.On August 30 the Court, relying ona case in which the Supreme Court of Ohio had refused to review afinding of the Court of Appeals of Hamilton County, Ohio, that sim-ilar contracts were not lacking in mutuality and were therefore sub-ject to protection, and stating that the National Labor Relations Actdid not prohibit the execution of individual contracts, granted atemporary restraining order in accordance with the petition.Theorder was subsequently supplemented upon further petition to cir-cumscribe more specifically the activities of the defendants.Thepresident of the Union testified that the injunction slowed up theprogress of the strike considerably because "it even prohibitedstrikers from talking to anyone."We find, in the light of the events preceding the presentation of thecontracts and in the light of the circumstances under which theywere presented and executed, that the contracts were not intendedby the respondent and were not regarded by its employees as a gen-uine and voluntary exchange of promises mutually induced.Therespondent's sole purpose in procuring and presenting the contractswas, through the guise of spurious individual bargaining, to fore-close its employees from exercising the right to self-organization andcollective bargaining guaranteed to them under the Act and to im-pede the right to strike expressly preserved by the Act.The presen-tation of the contracts was regarded by the respondent's employeesas a challenge to abandon the rights guaranteed to them under theAct, and the execution of the contracts was intended by them to sig-nify to the respondent their submission to that challenge.We con-clude, therefore, that the contracts as executed did not represent thereal or free choice of the employees who signed them.The respondent contends that the Board's jurisdiction with regardto the contracts would, in the absence of the Court decision, be lim-ited to a determination of the validity of their terms, but that theBoard must, in this instance, be bound by the decree of the Court ofCommon Pleas.We cannot agree with any part of this contention.The Common Pleas action was a proceeding between private partiesand the decision of the Court was limited to the issues of whether 144NATIONAL LABOR RELATIONS BOARDindividual employment contracts as such are lawful and whether theindividual contracts in question were valid according to their terms.There is a wholly different question at issue in the instant proceed-ing.The Act empowers the Board to prevent any unfair labor prac-tice affecting commerce and expressly provides, in Section 10 (a),that "this power shall be exclusive . . ." The United States SupremeCourt, in the case ofA. Howard Meyers et al. v. Bethlehem Ship-building Corporation,decided January 31, 1938, upheld the grant ofexclusive initial power to the Board to prevent unfair labor prac-tices.The respondent has, in the instant proceeding, been chargedwith committing an unfair labor practice within the meaning of theAct, by coercing its employees into executing the contracts in ques-tion, and we hold that the Court decision, regardless of its intent,cannot foreclose the Board from determining whether the charge hasbeen substantiated by the evidence, from making appropriate find-ings of fact and conclusions of law, and from issuing such cease anddesist order, and requiring such affirmative action with respect to thecontracts as will effectuate the policies of the Act.The respondentcannot, by reliance on the Court decision, seek to immunize itselffrom liability under the Act and to disable its employees fromenforcing the rights guaranteed to them.We find that the respondent, by questioning, advising, urging,warning, threatening, and intimidating its employees with regard tomembership in the Union, by exercising surveillance over the meetingplaces and organizers of the Union, and by coercing its employeesinto entering into individual contracts of employment, has inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.B. The dischargesThe complaint charged the respondent with having discriminato-rily discharged 18 employees and with having reinstated eight of themwithout back pay: At the commencement of the hearing, the respond-ent pointed out that nine employees had been thus reinstated andoffered to make whole eight of them for any loss they might have suf-fered by reason of their discharge from the date of their discharge tothe date of their subsequent reinstatement.This offer was accepted onbehalf of the Board and the Union. The Board withdrew its chargesas to three of the employees who had been discharged, and the com-plaint was dismissed as to them without prejudice. There remain sixdischarges without reinstatement and one discharge with subsequentreinstatement but without restitution for loss suffered.We shall con-sider the circumstances surrounding the dismissal of each of the sevenindividuals. DECISIONS AND ORDERS145Grant Miller.Grant Miller had been employed by the respondentfor over three years at the time of his discharge on March 10, 1937.During the entire period of his employment, no complaints had everbeen made about his work or his conduct.He testified that on March10 he left the conveyor during a recess period and went out to sign upwith the Union through Russell Hutchinson, who was stationed in acar directly in front of the respondent's plant.After joining theUnion, he took some application cards from Hutchinson and wentback into the plant to resume his work.He was stopped on the stairsby Bowman, the superintendent, who told him he could not go back towork.Bowman asked him to wait in one of the rooms while he went toget Williams.When Bowman and Williams returned, Williams askedMiller : "Where are they-those cards?"Whereupon Miller handedthe application cards to Williams, who said: "I don't want nothinglike that here."Williams sent Bowman to get Miller's jacket and 'capand prohibited Miller from going back to get his tools, with the warn-ing that if he ever caught Miller in the plant again he would "kick himclear out."The respondent's defense is that Miller walked off the job withoutpermission.There is such marked disagreement among the respond-ent's witnesses as to the exact time at which the recess period occurredand as to the exact time at which Miller left his work that we cannotregard the respondent's testimony as substantiating its defense in thisrespect.Bowman admitted that he had seen Miller leave Hutchin-son's car; that he had heard Williams ask Miller for "that literature;"and that he had seen Miller hand the cards over to Williams.Bow-man testified further that he did not know whether he had told Wil-liams anything about the literature when he went out to call Williamsand that he did not know why Williams had asked for the literature.We find that Miller was discharged because he had joined the Union.On March 17, Miller obtained employment at a steel mill at anaverage monthly wage of $85-$95, and had been working there con-tinuously as of the date of the hearing.On May 10, Williams offeredto reinstate him to his old job, but Miller declined because of slacknessof work at the respondent's plant.We shall not order the reinstate-ment of Miller because we hold that on May 10 he exercised a choiceof remaining at the employment he had obtained after his discharge.Ruth Henderson.Ruth Henderson had been employed by the re-spondent for over three years at the time of her discharge on March 23,1937.She joined the Union on March 11, 1937, and solicited mem-bers between that date and the date of her discharge.On March 23,she attended a union meeting and turned in some signed applicationcards.On the same day she was notified by her forelady of her dis-charge.The superintendent, called by the forelady to explain thedischarge, stated that it was due to a shortage in the number of heels 146NATIONAL LABOR RELATIONS BOARDshe had been assigned to cover during the three preceding days. Thereis considerable disagreement among the respondet's witnesses as tothe actual extent of the shortage and there is an admission by themthat, although shortages had been discovered and reported in RuthHenderson's department during the year preceding her discharge, nodischarges had resulted from such shortages.The respondent's wit-nesses also admitted that, while there was usually a laxity about check-ing on the number of heels covered, an extremely diligent count hadbeen made by both foreladies and the inventory man on the three daysimmediately preceding Ruth Henderson's discharge.The inventoryman testified that this was the first time he had been assigned to countheels outside the regular inventory period.Upon the receipt of notice of her discharge, Ruth Henderson wentto see Williams, who denied any knowledge of the discharge butpromised to investigate.When she again saw Williams two weekslater about her discharge, he told her she had been "mixing up"with the union people when she left the shop on March 22.Whenshe denied membership in the Union, Williams informed her that hername was on the "little blue cards" (referring to the Union's mem-bership cards) and that he had no job for any name on the"little blue 'cards."Williams did not take the stand to deny thisconversation.We find that Ruth Henderson was discharged because of her mem-bership in the Union and her activities in its behalf.There is noevidence in the record that she obtained other employment betweenthe date of her discharge and the date of the hearing.Clarence Hager.ClarenceHager had been employed by the re-spondent for about two years at the time of his discharge.He joinedtheUnion on March 7, 1937, and had actively solicited membersamong the respondent's employees up to the time of his discharge.The respondent's alleged reason for his discharge is that he wasabsent from work without notifying the respondent.While thereis no dispute that Hager had been absent without notice, one of thesupervisors under whom Hager had worked admitted that there hadbeen no discharges of other employees who had previously failedto report their absences.Hager testified that WTillianis had had several conversations withhim during the month of March 1937, in which Williams had forcedhim to admit his union membership and had informed him that "thewhole Hager generation was practically all union." In the courseof the last conversation, occurring a few days prior to the discharge,Williams had asked him to tear up his union card and had stated,upon Hager's refusal to comply : "You've not only got it in yourhip pocket but you've got it in your heart too."Whereupon Wil-liams gave him 48 hours to find another job. It was on the day of DECISIONS AND ORDERS147this conversation that Hager left town and was told by the superin-tendent, on his return, that Williams wanted to see him with regardto the ultimatum to find another job.Hager went to see Williamsthe following night to ask whether he had been discharged.Wil-liams replied in the affirmative and added : "Remember the littleargument we had the other day." It is significant to note that thereason relied on by the respondent at the hearing was not mentionedto Hager at the time of his discharge.We find that Hager was discharged because of his membership inthe Union and his activities in its behalf.The record does not showclearly the exact date on which Hager was discharged.This willhave to be determined when the respondent takes the affirmativeaction which we shall hereinafter order.Haber earned $15 from the'date of his discharge to the date of the hearing.Geneva Cremeans.Geneva Cremeans had been employed by therespondent for over three years at the time of her discharge on April219, 1937.She joined the Union during the first part of March andwas, up to the time of her discharge, the only member of the Unionin her group. Shortly after the posting of the notices with respectto the Supreme Court decisions on the Act, she wore her union buttonin the plant.The respondent's alleged reason for her discharge isdefective work after a warning, issued three days prior to her dis-charge, that defective work on the part of any of the four people inGeneva Cremeans' group would be punishable by discharge.Theforelady and supervisor under whom Geneva Cremeans had workedadmitted that there had been no discharges during the year preced-ing her discharge for work that had been performed defectively.Both of these supervisors denied knowledge of Geneva Cremeans'membership in the Union.We believe, however, in view of the undis-puted testimony of several witnesses who stated that Williams andthe superintendent questioned them about their union affiliation afterthey had worn their union buttons in the plant and in view of thedischarge of two other employees who had similarly displayed theirunion buttons, that the warning was given to Geneva Cremeans'group in anticipation of her discharge.We find that Geneva Cremeans was discharged because of hermembership in the Union. She earned $20 between the date of herdischarge and the date of the hearing.Ernest Stevenson.Ernest Stevenson was first employed by the re-spondent some time during 1936.He joined the Union early in March1937, attended all meetings, and solicited members.He wore his unionbutton shortly after the Supreme Court decisions on the Act.As hewas leaving the plant on June 5, 1937, his foreman notified him thathe had been instructed to inform Stevenson that his services would nolonger be needed.The respondent's alleged reasons for his discharge 148NATIONAL LABOR RELATIONS BOARDare slackness of work and drinking on the job.When Stevenson askedWilliams to explain the reasons for his discharge, Williams repliedthat it "seemed" he had taken a drink on the job about a month priorto his discharge.The testimony does not clearly establish the respond-ent's defense that Stevenson had in fact taken a drink on the job. Thesupervisor under whom Stevenson had worked admitted that Steven-son had been a good worker and that, while the respondent usuallyfollowed a strict seniority and ability rule in laying off men for slack-ness of work, he had not investigated Stevenson's seniority record be-fore discharging him.He also admitted that the man who replacedStevenson had had less experience than Stevenson.Stevenson testified that, shortly after he had joined the Union, hewas summoned to Williams' office and was questioned about his mem-bership in the Union. Stevenson admitted membership but refusedto relinquish his union card to Williams.Later that day Stevensonsurrendered his union card to his foreman after a warning that, if hefailed to do so, he would not be permitted to return to work.He didnot, however, withdraw from the Union.Williams and the foremanfailed to controvert this testimony.We find that Stevenson was discharged because of his membershipin the Union and' his activities in its behalf.There is no evidence inthe record that Stevenson obtained other employment between the dateof his discharge and the date of the hearing.lTTilliamMinim.William Minix had been employed by the respond-ent continuously from early in 1934 until May 1936 and, thereafter,from March 1, 1937, until the date of his discharge, May 29, 1937.Hejoined the Union on March 3 and was elected its vice chairman onMarch- 23.He actively solicited members in its behalf.The reasongiven him by his foreman for the discharge was slackness of work.The foreman under whom Minix had worked admitted that he hadnot investigated the length of his service before discharging him andthat, of the 10 people laid off with Minix, Minix alone had not im-mediately been placed elsewhere in the plant.,Minix testified thatWilliams had asked him, on about April 5,to turn over his union card and that, upon his refusal to comply,Williams had urged him to "drop the matter for a while."Williamsfailed to deny this testimony.After the Supreme Court decisions onthe Act, Minix testified, he wore his union button and saw Williamswalking along the aisles in the plant counting the union buttons.We find that William Minix was discharged because of his mem-bership in the Union and his activities in its behalf.He earnedabout $150 between the date of his discharge and the date of thehearing.George Wilson.George Wilson was discharged on April 26, 1937,and was subsequently reinstated without back pay on May 11, 1937. DECISIONS AND ORDERS149The respondent contends that Wilson was discharged for walkingoff the job and that, therefore, it should not be required to reimbursehim for the time lost between the date of his discharge and the dateof his subsequent reinstatement.Wilson testified that he left theplant at about 9: 30 on the evening of April 26, a half hour before theend of the shift, because he had completed the last job assigned tohim.He testified further that it was customary in the cutting roomto, leave after 9 o'clock upon the completion of an assignment, andthat he had left with impunity on other evenings after 9 o'clock.There is considerable disagreement among the respondent's witnessesas to the exact time of Wilson's departure and there is an admissionby two of these witnesses that they had on occasions left with ith-punity before the end of the shift upon completing a specific cuttingassignment.The respondent failed to produce Wilson's time card.Wilson joined the Union on March 11.Two days later, accordingto his testimony, Williams called him to the office ; questioned himabout his union membership; and informed him that he had beenseen talking to one of the organizers for the Union.After the Su-preme Court decisions on the Act, he wore his union button in theplant.Wilson's testimony is that Williams looked at his button; ac-cused him of betraying a trust by joining the Union; and issued awarning that he would be fired for the first thing found wrong.Williams did not deny this testimony.Wilson's subsequent rein-statement, together with eight other active union members, is anotherfactor evidencing the non-meritoriousness of the respondent's defensein this connection.We find that Wilson was discharged because of his membershipin the Union. There is no evidence that he earned any money betweenthe date of his discharge and the date of his reinstatement.C.Refusal to bargainThe complaint alleged that the respondent, by coercing its em-ployees into entering into the individual contracts, had engaged in anunfair labor practice within the meaning of Section 8 (5) of the Act.Section 8 (5) of the Act provides that it shall be an unfair laborpractice for an employer to refuse to bargain collectively with therepresentatives of his employees, subject to the provisions of Section9 (a) of the Act.We have held that an unfair labor practice hasbeen committed, within the meaning of Section 8 (5), when the evi-dence has shown a refusal on the part of the employer to treat withrepresentatives of a majority of his employees in an appropriate unit..The evidence fails to establish that the Union represented a majorityof the employees in the unit hereinafter found appropriate at thetime it requested the respondent to bargain collectively with it.The 150NATIONAL LABOR RELATIONS BOARDacts particularized in the complaint as the basis for an unfair laborpractice within the meaning of Section 8 (5) of the Act do notconstitute such unfair practice.We find that there is no evidence tosustain the charge of the complaint in this respect.IT.THE QUESTION CONCERNING REPRESENTATIONThe testimony shows that the field manager of United Shoe Work-ers of America,believing the Unionrepresented a majority of theproduction workers at the respondent's plant, attempted unsuccess-fully on several occasions,prior to the strike of August 16,to contactWilliams for the purpose of discussing collective bargaining arrange-ments.After the injunction order of the Common Pleas Court hadbeen issued against the Union, the field manager asked Williams toarrange for collective bargaining negotiations with the Union but wasreferred to the respondent's vice president, who in turn referred himto the respondent's lawyer.The lawyer disposed of the matter bysaying that it would have to be settled by the National LaborRelationsBoard.We find that a question has arisen concerning representation ofemployees of the respondent.V. THE APPROPRIATE UNITIn its petition, the Union stated that the appropriate bargainingunit is the "production employees."At the hearing, the Union madeno specific contention with respect to the appropriate unit, but merelyclarified the question of eligibility for membership by stating that itdid not admit clerical and maintenance employees and supervisoryemployees not actually engaged in production work or having thepower to hire or fire.No other labor organization is represented inthe present investigation.The record shows that the respondent'semployees are shifted among the various departments in the plant asthe level of production varies and that the hazard of lay-offfor slack-ness of work is fairly uniform. The respondent did not offer testi-mony to show any dissimilarity of interests among the workersin its various production departments with respect to conditions ofemployment.We find that the production employees of the respondent,exclud-ing clerical and maintenance employees and supervisory employeesnot actually engaged in production work or having the power to hireor fire, constitute a unit appropriate for the purposes of collective bar-gaining and that such unit will insure to employees of the respondentthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act. DECISIONS AND ORDERSVI.THE DETERMINATION OF REPRESENTATIVES151At the hearing, the field manager of United Shoe Workers of Amer-ica testified that he had examined the index cards of the Union, com-piled on the basis of the original application cards, and had therebyascertained that approximately 740 of the employees in the unitwhich we have found appropriate were members of the Union. Theoriginal application cards were not produced at the hearing and nocheck of the Union's alleged membership was made against the re-spondent's pay roll.The Union has thus failed to establish its claimofmajority representation and we therefore find that an electionby secret ballot is necessary to resolve the question concerningrepresentation.In view of the strike at the respondent's plant at the time of thefiling of the petition for investigation, we will direct that all produc-tion employees who were employed by the respondent on August 15,1937, the last regular employment date prior to the strike, shall beeligible to vote, with the exceptions hereinafter designated.RuthHenderson, Clarence Hager, Geneva Cremeans, Ernest Stevenson,and William Minix, whose reinstatement we shall hereinafter orderwith back pay, were production employees employed by the respond-ent on August 15, 1937, and are therefore eligible to vote, unless theyrefuse the respondent's offer of reinstatement in accordance withour order.VIT.THE EFFECT OF THINUNFAIR LABOR PRACTICES AND THE QUESTIONCONCERNING REPRESENTATION UPON COMMERCEThe activities of the respondent set forth in Section III above,and the question concerning representation which has arisen, occur-ring in connection with the operations of the respondent described inSection I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS oU LAw1.United Shoe Workers of America, Local 119, affiliated with theCommittee for Industrial Organization, is a labor organization withinthe meaning of Section2 (5) of the Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of Grant Miller, Ruth Henderson, ClarenceHager, Geneva Cremeans, Ernest Stevenson,WilliamMinix, andS0618-33-VOL A 1--11 152NATIONAL LABOR RELATIONS BOARDGeorge Wilson, thereby discouraging membership in the Union, hasengaged in and is engaging in an unfair labor practice, within themeaning of Section 8 (3) of the Act.3.The respondent, by questioning, advising, urging, warning,threatening, and intimidating its employees with regard to member-ship in the Union, b^ exercising surveillance over the meeting placesand organizers of the Union, by coercing its employees into enteringinto individual contracts of employment, and by the discriminatorydischarges set forth in paragraph 2 above, has interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act and has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of Williams Manufacturing Company, Ports-mouth, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.7.The production employees of the respondent, excluding clericaland maintenance employees and supervisory employees not actuallyengaged in production work or having the power to hire or fire, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the NationalLaborRelations Act,the National Labor Relations Board hereby orders that the respond-ent,Williams ManufacturingCompany,Portsmouth, Ohio, its offi-cers, agents, successors,and assigns shall:1.Cease and desist from :(a) In any manner discouraging membership in the United ShoeWorkers of America,Local 119, or any other labor organization ofits employees by discharging(tyrefusing to reinstate any of its em-ployees or in any other manner discriminating in regard to their hireor tenure of employment because of their membership in, or activityin behalf of, any such labor organization;(b) In any manner continuing,enforcing,or attempting to enforcethe individual contracts of employment hereinbefore found to havebeen executed ; DECISIONS AND ORDERS153(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing or to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Ruth Henderson, Clarence Hager, Geneva Cremeans,-Ernest Stevenson, and William Minix immediate and full reinstate-ment to their former positions, without prejudice to their seniorityand other rights and privileges;.(b)Make whole the persons nailed in paragraph 2 (a) above forany loss of pay they have suffered by reason of the respondent's dis-crimination in regard to hire and tenure of employment by paymentto each of them of a sum of money equal to that which each wouldhave earned as wages during the period from the date of such dis-crimination against him or her to the date of the offer of reinstatement,less any amount each has earned during that period;(c)Make whole George Wilson for any loss of pay he has sufferedby reason of the respondent's discrimination in regard to hire andtenure of employment by payment to hnn of a sum of money equal tothat which he would have earned as wages, during the period from)the date of such discrimination to the date of his subsequent reinstate-ment, less any amount he earned during that period;(d)Make whole Grant Miller for any loss of pay he has sufferedby reason of the respondent's discrimination in regard to hire andtenure of employment by payment to him of a slum of money equal tothat which he would have earned as wages during the period from thedate of such discrimination to May 10, 1937, the date of the respond-ent's offer of reinstatement, less any amount he earned during thatperiod(e)Post immediately in conspicuous places at the plant noticesto its employees stating (1) that the respondent will cease anddesist in the manner aforesaid; and (2) that the execution of theindividual contracts of employment was in violation of the NationalLabor Relations Act and that such individual contracts will no longerbe continued, enforced, or attempted to be enforced in any mannerwhatsoever;(f)Maintain such notices for a period of thirty (30) consecutive'days from the date of posting;(g)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this order what steps- therespondent has taken, to comply herewith. 154NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED thatthe complaint,in so faras it charge,,that the respondent has engaged in unfair laborpracticeswithin themeaning of Section 8 (5) of the Act, be, and it herebyis,dismissed.DIRECTION OF ELECTIONBy virtue of and 'pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it ishereby -DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Williams Manufacturing Company, an election by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection, under the.direction and supervision of the Regional Direc-tor for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among the production employees ofsaid company who were employed by it on August 15, 1937, excludingclerical and maintenance employees and supervisory employees notactually engaged in production work or having the power to hire orfire, and excluding also those employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented, for the purpose of collective bargaining, by UnitedShoe Workers of Anmerica, Local 119, affiliated with the Committeefor Industrial Organization.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONApril 6, 1938On March 24, 1938, the National Labor Relations Board, herein-called the Board, issued a Decision, Order and Direction of Electionin the above-entitled proceeding, the election to be held within fif-teen (15) days from the date of the Direction, under the supervisionof the Regional Director for the Ninth Region (Cincinnati, Ohio).United Shoe Workers of America, the petitioner herein, throughits attorney, has duly filed a motion requesting the Board to defer"the election until such time as conditions brought about by the re-spondent's unfair labor practices,as found by the Board, shall haveabated. DECISIONS AND ORDERS155The Board hereby amends its Direction of Election by strikingout the words, "within fifteen (15) days from the date of this Di-rection", and substituting therefor the words, "at such time as theBoard shall hereafter direct, after it is satisfied that there has beensufficient compliance with its order to dissipate the effects of theunfair labor practices of the respondent".